EXHIBIT 10.2


Performance Guarantee Confirmation
Reference is made to a Performance Guarantee dated as of December 16, 2014 made
by the undersigned in favour of the Purchaser (the “Performance Guarantee”). The
undersigned acknowledges and confirms that the performance guarantee remains in
full force and effect notwithstanding the entering into of this third amendment.
Dated this 15th day of December, 2017.


 
 
WINTRUST FINANCIAL CORPORATION


By:
/s/Edward J. Wehmer
 
Name: Edward J. Wehmer
 
Title: President & Chief Executive Officer
 
 
By:
/s/David A. Dykstra
 
Name: David A. Dykstra
 
Title: Senior Executive Vice President &
   Chief Operating Officer






